   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 1 of 13



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

MARY A. COX,                          )
                                      )
                 Plaintiff,           )
                                      )
                                      )    Case No. CIV-20-011-KEW
                                      )
COMMISSIONER OF THE SOCIAL            )
SECURITY ADMINISTRATION,              )
                                      )
                 Defendant.           )

                           OPINION AND ORDER

     Plaintiff Mary A. Cox (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying her application for

disability   benefits   under   the       Social   Security   Act.   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that she was not disabled. For the reasons discussed

below, it is the finding of this Court that the Commissioner’s

decision should be and is REVERSED and the case is REMANDED for

further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 2 of 13



such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A). Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial     review   of   the    Commissioner’s    determination   is

limited in scope by 42 U.S.C. § 405(g). This Court’s review is

limited to two inquiries: first, whether the decision was supported

by substantial evidence; and, second, whether the correct legal

standards were applied. Hawkins v. Chater, 113 F.3d 1162, 1164

(10th       Cir.   1997)   (citation     omitted).   The   term   “substantial

evidence” has been interpreted by the United States Supreme Court


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                          2
      6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 3 of 13



to require “more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971),

quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).

The    court     may     not    re-weigh    the   evidence   nor    substitute    its

discretion for that of the agency. Casias v. Secretary of Health

& Human Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless,

the     court     must     review     the    record    as    a   whole,     and   the

“substantiality of the evidence must take into account whatever in

the record fairly detracts from its weight.” Universal Camera Corp.

v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias, 933 F.2d at

800-01.

                                Claimant’s Background

        Claimant was 59 years old at the time of the ALJ’s decision.

She has a limited education and worked in the past as a bartender,

sales clerk, and fry cook. Claimant alleges an inability to work

beginning on October 31, 2015, due to limitations resulting from

chronic obstructive pulmonary disorder (COPD), diabetes, high

blood        pressure,     depression,      hypothyroidism,        gastroesophageal

reflux disease (GERD), sleep apnea, and right shoulder pain.

                                  Procedural History

        On    August      25,    2017,     Claimant   protectively        filed   her

applications for a period of disability and disability insurance

benefits under Title II (42 U.S.C. § 401, et seq.) of the Social

                                             3
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 4 of 13



Security    Act    and   for   supplemental     security     income   benefits

pursuant to Title XVI (42 U.S.C. § 1381, et seq.) of the Social

Security Act. Claimant’s applications were denied initially and

upon reconsideration. On November 13, 2018, ALJ J. Leland Bentley

conducted an administrative hearing from McAlester, Oklahoma.

Claimant was present and testified. On February 28, 2019, the ALJ

entered an unfavorable decision. Claimant requested review by the

Appeals Council, and on November 13, 2019, it denied review. As a

result, the decision of the ALJ represents the Commissioner’s final

decision for purposes of further appeal. 20 C.F.R. §§ 404.981,

416.1481.

               Decision of the Administrative Law Judge

     The ALJ made his decision at step four of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional capacity (“RFC”) to perform light work, with additional

limitations.

                         Errors Alleged for Review

     Claimant asserts the ALJ committed error by (1) reaching an

improper    RFC    determination    (with     various   subparts),    and    (2)

finding she could return to her past relevant work.

                               RFC Assessment

     In his decision, the ALJ found Claimant suffered from severe

impairments       of   diabetes    mellitus    II,   right    shoulder      pain

                                       4
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 5 of 13



status/post AC joint resection, COPD, hypertension, nodules on

lungs, and sleep apnea. (Tr. 61). He determined Claimant could

perform    light   work   with   additional       limitations.   She     could

occasionally reach overhead and was to avoid even moderate exposure

to dust, fumes, odors, and poorly ventilated areas. (Tr. 63).

     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant could return to her past relevant work as a

bartender, as generally performed. (Tr. 69). As a result, the ALJ

concluded Claimant was not under a disability from October 31, 2015,

through the date of the decision. Id.

     Claimant generally argues that the ALJ’s RFC lacks analysis

or discussion and that the ALJ only summarized the evidence without

explaining how the evidence supported his conclusions. “[R]esidual

functional capacity consists of those activities that a claimant

can still perform on a regular and continuing basis despite his or

her physical limitations.” White v. Barnhart, 287 F.3d 903, 906

n.2 (10th Cir. 2001). A residual functional capacity assessment

“must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts . . . and

nonmedical evidence.” Soc. Sec. R. 96-8p. The ALJ must also discuss

the individual’s ability to perform sustained work activities in

an ordinary work setting on a “regular and continuing basis” and

describe    the    maximum   amount       of   work-related   activity     the

individual can perform based on evidence contained in the case

                                      5
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 6 of 13



record. Id. The ALJ must “explain how any material inconsistencies

or ambiguities in the evidence in the case record were considered

and resolved.”       Id. However, there is “no requirement in the

regulations for a direct correspondence between an RFC finding and

a specific medical opinion on the functional capacity in question.”

Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012).

       This Court agrees that the ALJ’s RFC assessment relies heavily

on a summary of the evidence. However, the ALJ’s presentation of

that evidence in his summary allows for the Court to sufficiently

review his RFC determination. See Hill v. Astrue, 289 Fed. Appx.

289,   293   (10th    Cir.   2008)    (“The   ALJ   provided   an   extensive

discussion of the medical record and the testimony in support of

his RFC finding. We do not require an ALJ to point to ‘specific,

affirmative, medical evidence on the record as to each requirement

of an exertional work level before [he] can determine RFC within

that category.’”), quoting Howard v. Barnhart, 379 F.3d 945, 949

(10th Cir. 2004).

       Claimant next argues that the ALJ failed to fully account for

her neuropathy, fatigue, dyspnea with exertion, and right shoulder

pain, which she asserts supports a more restrictive RFC than that

determined by the ALJ. “[I]n addition to discussing the evidence

supporting    his     decision,      the   ALJ   must   also   discuss     the

uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.” Clifton v. Chater,

                                       6
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 7 of 13



79 F.3d 1007, 1010 (10th Cir. 1996) (citation omitted). He may not

“pick and choose among medical reports, using portions of evidence

favorable to his position while ignoring other evidence.” Hardman

v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004), citing Switzer v.

Heckler, 742 F.2d 382, 385-86 (7th Cir. 1984). However, “[w]hen

the ALJ does not need to reject or weigh evidence unfavorably in

order to determine a claimant’s RFC, the need for express analysis

is weakened.” Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir.

2004).

     When    assessing     the   RFC,    the    ALJ    considered         Claimant’s

fatigue, neuropathy, dyspnea with exertion, and right shoulder

pain in his summary of the medical evidence. He noted Claimant

testified    her    diabetes,    neuropathy,     and    COPD       were   her   worst

problems.    (Tr.   64).   Regarding    neuropathy,          the    ALJ   referenced

several records from Claimant’s treatment providers that indicated

non-compliance      with   diabetes     treatment       and        that   Claimant’s

diabetes was uncontrolled. (Tr. 64, 65, 67, 68). He specifically

discussed Claimant’s examination in February of 2018, where she

denied burning and numbness in her feet and her examination

findings    were    unremarkable    other      than    her    moderate     obesity.

However, in April of 2018, the ALJ noted Claimant complained of

burning legs and feet, but her examination showed no remarkable

findings    other   than   obesity.     Claimant      declined       treatment   for

neuropathy, but she indicated she would start walking or do other

                                        7
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 8 of 13



physical   activity.   (Tr.   67).   In   September   of   2018,   Claimant

reported bilateral foot pain/burning to heels, balls of feet, and

toes for three months. Her treatment provider noted that she

suffered from diabetic peripheral neuropathy associated with type

II diabetes and that she was noncompliant with her medication

regimen. Although her muscle strength in her bilateral lower

extremities was normal, her epicritic sensation and vibratory

sensation was diminished. (Tr. 68).

     The ALJ also discussed Claimant’s right shoulder pain. He

specifically discussed Claimant’s MRI of the right upper extremity

from July of 2017,which showed tendinopathy and partial-thickness

tear of the superior fibers of the subscapularis, tendinosis of

the supraspinatus with mild bursal surface fraying, and medial

subluxation of the biceps tendon secondary to subscapularis tear.

He further referenced an August of 2017 x-ray of the right shoulder

which showed mild degenerative changes to the acromioclavicular

and glenohumeral joints, and atherosclerosis. (Tr. 66). The ALJ

noted Claimant reported pain in her shoulder in February of 2018

and problems with range of motion. Upon examination, Claimant’s

right shoulder showed full external rotation and painful full

forward flexion, strength 3/5, positive empty can test, positive

impingement, and tenderness to palpation of the AC joint. (Tr. 66-

67). In May of 2018, Claimant reported her shoulder was doing well.

She still experienced pain, but her bilateral shoulder range of

                                     8
   6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 9 of 13



motion was within normal limits. (Tr. 67). Claimant underwent right

AC joint rotator cuff repair surgery in early July of 2018. By

mid-month, Claimant reported zero pain and that she was taking no

pain medication. (Tr. 68). At physical therapy in September of

2018, Claimant continued to rate her shoulder pain at zero. (Tr.

68).

       Regarding    her   fatigue   and   dyspnea    on   exertion   the   ALJ

discussed Claimant’s treatment for sleep apnea and complaints of

dyspnea on exertion in the decision. The ALJ discussed treatment

notes from July of 2015, wherein Claimant was diagnosed with

dyspnea on exertion, and her report in September of 2015 that her

breathing was better. (Tr. 65). The ALJ discussed Claimant’s

complaints of shortness of breath in February of 2016, but with

unremarkable       examination   findings    other    than    obesity.     Id.

Regarding her sleep apnea, the ALJ referenced records wherein

Claimant requested a sleep study. By June of 2016, Claimant

reported she had sleep apnea and was using a CPAP machine. (Tr.

66).

       No error is found, as the ALJ’s decision demonstrates that he

adequately considered Claimant’s fatigue, neuropathy, dyspnea with

exertion, and right shoulder pain in the RFC. The Court will not

re-weigh the evidence or substitute its judgment for that of the

Commissioner. See Casias, 933 F.2d at 800; Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).

                                      9
  6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 10 of 13



         Claimant further argues that the ALJ failed to properly

evaluate his subjective complaints. She asserts that other than

making a finding that her complains were not credible, the ALJ

provided no support for his conclusion.

     Deference must be given to an ALJ’s evaluation of Claimant’s

credibility, unless there is an indication the ALJ misread the

medical evidence as a whole. See Casias, 933 F.2d at 801. Any

findings by the ALJ “should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of

findings.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)

(quotation omitted). The ALJ’s decision “must contain specific

reasons for the weight given to the [claimant’s] symptoms, be

consistent with and supported by the evidence, and be clearly

articulated so the [claimant] and any subsequent reviewer can

assess how the [ALJ] evaluated the [claimant’s] symptoms.” Soc.

Sec. Rul. 16-3p, 2017 WL 5180304, at *10. However, an ALJ is not

required to conduct a “formalistic factor-by-factor recitation of

the evidence[,]” but he must set forth the specific evidence upon

which he relied. Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir.

2000).

     The ALJ noted the two-step process for considering Claimant’s

symptoms. He referenced certain statements by Claimant from her

disability report and function report. He also briefly summarized

her testimony from the hearing. The ALJ then concluded that

                                   10
  6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 11 of 13



although Claimant’s impairments could reasonably be expected to

cause    her    alleged   symptoms,      her        statements    “concerning        the

intensity, persistence and limiting effects of these symptoms are

not    entirely    consistent    with    the     medical    evidence         and   other

evidence in the record[.]” He indicated his reasons were explained

in the decision. (Tr. 64). The ALJ then summarized the medical

evidence and opinion evidence. (Tr. 69). However, in his discussion

of the evidence, the ALJ did not specifically identify the factors

he relied upon when considering Claimant’s symptoms or how he

applied them to the evidence. The Court cannot review the summary

of the medical evidence and perform the analysis for the ALJ. See

Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir. 2004) (“Affirming

this post hoc effort to salvage the ALJ’s decision would require

us to overstep our institutional role and usurp essential functions

committed in the first instance to the administrative process.”).

       On remand, the ALJ should perform a proper evaluation of

Claimant’s symptoms. He should then reconsider Claimant’s RFC

based upon his evaluation. See Poppa v. Astrue, 569 F.3d 1167,

1171    (10th    Cir.   2009)   (“Since       the    purpose     of    the   [symptom]

evaluation is to help the ALJ access a claimant’s RFC, the ALJ’s

[symptom       evaluation]   and   RFC        determinations          are    inherently

intertwined.”).




                                         11
  6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 12 of 13



                Step Four—Past Relevant Work Analysis

     Claimant contends that the ALJ improperly performed the step-

four analysis required by Winfrey v. Chater, 92 F.3d 1017 (10th

Cir. 1996). She asserts the ALJ failed at all three steps of the

Winfrey analysis. Claimant also asserts that she cannot perform

her past relevant work as a bartender because it requires frequent

reaching.

     Step four of the sequential analysis requires the ALJ evaluate

a claimant’s RFC, determine the physical and mental demands of a

claimant’s past relevant work, and then conclude whether a claimant

has the ability to meet the job demands of his past relevant work

using the determined RFC. Winfrey, 92 F.3d at 1023. The ALJ may

rely upon the testimony of the VE when making the determination of

the demands of a claimant’s past relevant work, but “the ALJ

himself must make the required findings on the record, including

his own evaluation of the claimant’s ability to perform his past

relevant work.”   Id. at 1025; see also Doyal v. Barnhart, 331 F.3d

758, 761 (10th Cir. 2003). Here, because the ALJ did not properly

consider Claimant’s subjective complaints, he did not meet the

first step of the Winfrey analysis, which also requires that he

reconsider the other steps of the analysis on remand.

     Moreover, based upon the limitation in the RFC to “occasional

overhead    reaching,”   the   ALJ   should   also   reconsider   whether

Claimant can perform her past relevant work. A review of the

                                     12
  6:20-cv-00011-KEW Document 19 Filed in ED/OK on 03/31/21 Page 13 of 13



listing for bartender in the Dictionary of Occupational Titles

(“DOT”), DOT # 312.474-010, states that the job requires frequent

reaching. The listing does not specify what type of reaching, and

the VE testified that her testimony was consistent with the DOT.

The ALJ did not have the VE clarify the inconsistency. See Haddock

v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999). On remand, the ALJ

should clarify with the VE any potential conflicts between the

testimony and the DOT.

                                 Conclusion

     The   decision   of   the    Commissioner   is   not   supported      by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the

Opinion and Order.

      IT IS SO ORDERED this 31st day of March, 2021.




                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                     13
